Citation Nr: 0314754
Decision Date: 07/03/03	Archive Date: 08/07/03

Citation Nr: 0314754	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  89-24 795	)	DATE JUL 03, 2003
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
postoperative residuals of sinusitis with headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1954 to October 1958 and from December 1958 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  


REMAND

In March 2003, the Board notified the veteran of applicable 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  This notice was provided in accordance with 
38 C.F.R. § 19.9(a)(2)(ii) (2002).  The United States Court 
of Appeals for the Federal Circuit recently invalidated this 
provision.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The RO should provide the veteran with the 
necessary notice under existing law.  

The September 2000 Board REMAND specified that the claims 
folder was to be made available to the examiner and that the 
report was to show he reviewed the claims folder.  There is 
no mention of the claims folder in the report of the February 
2001 examination.  Further, the veteran wrote in and 
complained that the examiner did not have the claims folder.  
The Board's instructions should be complied with.  See 
Stegall v. West, 11 Vet. App. 268 (1998).    

The September 2000 Board REMAND also specified that the 
examiner was to address all pertinent criteria for rating 
sinusitis.  The following rating factors are not mentioned:  
osteomyelitis, pain and tenderness of affected sinuses, 
purulent discharge, or crusting.  The Board's instructions 
should be complied with.  See Stegall.

A November 1999 VA Mental Health Clinic note says the veteran 
is unemployed and on "SSD."  This raises the possibility 
that there are Social Security Administration (SSA) records 
which have not been obtain, as the most recent are dated in 
July 1991.  Current records should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992); see 
also VCAA at 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

In a letter received in April 2003, the veteran reported that 
he had undergone sinus surgery on June 19, 2002, at the 
Dunlap Lincoln Hospital by Kevin Kelly, M.D., 9225 N. 3rd 
St., Sunnyslope, AZ 85020.  Records of this treatment should 
be requested.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should notify the veteran of 
the applicable provisions of VCAA, 
including the evidence which is needed to 
support the claim, the evidence which VA 
will develop, and the evidence which the 
veteran must submit.   

2.  The RO should ask SSA for a complete 
copy of the veteran's medical records 
since July 1991.  

3.  After obtaining the necessary releases 
from the veteran, the RO should ask for a 
complete copy of his medical records from 
the Dunlap Lincoln Hospital and from Kevin 
Kelly, M.D., 9225 N. 3rd St., Sunnyslope, 
AZ 85020.  

4.  When the above development has been 
completed, the RO should schedule the 
veteran for a sinus examination.  In 
addition to a complete examination report 
to determine the extent of the service-
connected sinus disorder, the examiner 
should:  
?	Specify that the claims folder was 
reviewed. 
?	State whether the veteran has chronic 
osteomyelitis.
?	State if the veteran has near 
constant sinusitis characterized by 
headaches, pain and tenderness of 
affected sinus, or purulent discharge 
or crusting.

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
BARBARA B. COPELEND	N. R. ROBIN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)



	                         
__________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



			
	C. W. SYMANSKI	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




Citation Nr: 0024829	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  89-24 795	)	DATE
	)
	RECONSIDERATION	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
postoperative residuals of sinusitis with headaches.  

(The issues of entitlement to service connection for (peptic) 
ulcer disease, a disorder characterized by "body joint" and 
ribcage pain, and a genitourinary disorder, including a 
"prostate" and/or "urinary" condition, are the subjects of a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1958, and from December 1958 to March 1960.  

The Notice of Disagreement which initiated the current appeal 
was received by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, on November 23, 
1988.  By a rating dated in October 1990, the RO increased 
the evaluation for postoperative residuals of sinusitis with 
headaches from 0 percent, which had been in effect since 
1975, to 10 percent, effective from October 21, 1987, the 
date of receipt of the veteran's claim.  The veteran 
continued his appeal for a rating in excess of 10 percent for 
sinusitis.  The Board of Veterans' Appeals (Board), in a 
decision of April 1991, denied entitlement to an evaluation 
in excess of 10 percent for sinusitis with headaches.

Pursuant to the veteran's request, the Board, in a decision 
of February 1993, reconsidered its April 1991 decision, and, 
in so doing, continued its denial of an evaluation in excess 
of 10 percent for sinusitis with headaches.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), with the result that, in an 
order of November 1994, the Court vacated the Board's 
February 1993 reconsideration decision.  

Subsequent to the Court's November 1994 Order, the issue of 
an increased evaluation for sinusitis with headaches was 
remanded by the Board to the RO for additional development in 
March 1995, and again in May 1997.  The veteran and his wife 
presented additional testimony at a hearing before an RO 
hearing officer in August 1999, and the veteran testified at 
a hearing at the RO before a Member of the Board in February 
2000.


REMAND

A review of the record in this case discloses that, in 
correspondence of September 1998, K. Levy, M.D., wrote that 
he was the veteran's primary care physician, and that, in 
reviewing the veteran's "primary care record" for the past 
six years, it was apparent that he had been treated on 
several occasions for recurrent sinusitis.  In the opinion of 
Dr. Levy, the veteran appeared to have "a severe chronic 
sinusitis condition with recurrences."  

In correspondence of mid-February 2000, G. Mackman, M.D., 
wrote that the veteran had been followed in his office by his 
partner, a Dr. Lawrence Frazin, and that, according to 
Dr. Frazin's notes, the veteran had a history of "severe 
sinusitis."  

Finally, in correspondence of late February 2000, Dr. Levy 
wrote that it was his "professional medical opinion" that the 
veteran's postoperative residuals of sinusitis with headaches 
exceeded the criteria for a 10 percent evaluation, and, in 
fact, met the schedular criteria for a 30 percent evaluation.  
In the opinion of Dr. Levy, the veteran had experienced 
"three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment characterized by 
headaches and pain."  

Based on the aforementioned, the Board is of the opinion that 
there exists some question as to the current severity of the 
veteran's service-connected sinusitis with headaches.  This 
is particularly the case given that, based on a review of the 
veteran's file, it is unclear whether all treatment records 
from the aforementioned physicians are at present a part of 
the veteran's claims folder.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  Accordingly, in light of 
the aforementioned, the case is REMANDED to the RO for the 
following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 1998, the date of 
the veteran's most recent VA medical 
examination, and particularly including 
any and all treatment records from the 
aforementioned Drs. K. Levy, G. Mackman, 
and L. Frazin, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The veteran should then be afforded 
an additional examination by an 
appropriate specialist in order to more 
accurately determine the current severity 
of his service-connected sinusitis with 
headaches.  The RO must provide the 
examiner with the claims folder and 
copies of the old and revised criteria 
for evaluating sinusitis.  The 
examination report must reflect that the 
examiner has reviewed pertinent 
historical data in the claims folder.  
All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner must addressed all pertinent 
criteria for rating sinusitis in the 
examination report.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the aforementioned examination 
report to ensure that it is responsive 
to, and in complete compliance with, the 
directives of this REMAND, and if not, 
the RO should take corrective action.  

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claim may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
J. E. DAY	GARY L. GICK


		
BARBARA B. COPELAND


			
N. R. ROBIN	I. S. SHERMAN


		
C. W. SYMANSKI

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

